UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6204


LARRY WILLIAMS,

                  Plaintiff - Appellant,

          v.

OFFICER ROBERTSON; WARDEN MCCALL; MAJOR BUSH; CAROLINE
LINDSEY, Staff Attorney; LT. WILLIAMS; LT. EARL; CAPT.
ABSTEN; CAPT. TICH; DEBRA BARNWELL; MR. JON OZMINT,
Director; STEPHEN CLAYTON, Warden,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:08-cv-03867-MBS)


Submitted:   November 12, 2010              Decided:   December 13, 2010


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Larry Williams, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Larry Williams, a South Carolina inmate, appeals the

district          court’s   order     accepting        the    recommendation       of   the

magistrate         judge    and    denying     relief    on    his   42   U.S.C.    § 1983

(2006) complaint.            Relying on Riley v. Dorton, 115 F.3d 1159,

1168 (4th Cir. 1997), Norman v. Taylor, 25 F.3d 1259 (4th Cir.

1994), and related cases, the district court granted Defendants’

motion for summary judgment, based on the finding that Williams’

alleged injuries were too de minimis to establish a claim for

excessive          force.         Following     the     district     court’s     opinion,

however, the Supreme Court issued its decision in Wilkins v.

Gaddy, 130 S. Ct. 1175 (2010), which abrogated our decisions in

Riley and Norman.            Thus, we vacate the district court’s opinion

and remand for proceedings consistent with the Supreme Court’s

opinion in Wilkins. ∗              We deny Williams’ motions for appointment

of counsel as moot and dispense with oral argument because the

facts       and    legal    contentions       are     adequately     presented     in   the

materials         before    the     court     and   argument     would    not    aid    the

decisional process.

                                                                 VACATED AND REMANDED




        ∗
       In so remanding, we find no fault by the district court,
which followed extant circuit precedent.



                                               2